Citation Nr: 1533899	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1995 to September 1995 and from March 2003 to October 2003.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  An October 2014 letter informed the Veteran that his hearing was scheduled in December 2014.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  


FINDING OF FACT

No acquired psychiatric disorder which was manifest at any time during the period on appeal is related to service.


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 4.125 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that a current acquired psychiatric disorder is related to service, and he has identified several in-service stressor events which he suggests contributed to the onset of a mental health disorder.  On VA examination in May 2015 the Veteran reported that while stationed at Fort Sill in 2003, a "dude fell out of the back of a Humvee on a night vision driving course and he died" while the Veteran had been in the vehicle behind him.  The Veteran also indicated that during basic training there was "a dude huffing Spam spray [who] was found dead in the storage closet," and the Veteran was among those who found him.  During an April 2013 hearing before a Decision Review Officer, the Veteran additionally discussed the stress he experienced in anticipation of possible deployment to Kuwait, stating that the experience of "thinking you're going to Kuwait, getting ready to go to Kuwait, going out to the desert to get acclimated to a desert environment, all this and that and then they ended up keeping us at Fort Sill," was highly stressful.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  The Veteran's relevant mental health history is exceptionally complicated, revealing numerous conflicting diagnoses.  While the Veteran has expressly claimed service connection for PTSD, the Board has taken an expansive view of his claim in an effort to arrive at the conclusion most beneficial to his claim, and in particular as it relates to the first criteria of service connection - the existence of a current disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

To the extent that the Veteran has specifically claimed service connection for PTSD, there are special requirements which relate to the substantiation of in-service stressor events.  However, because the Board finds based on the evidence detailed below that the Veteran does not have a PTSD diagnosis associated with service, those requirements are not for application.  The Board is not suggesting that the claimed events did not occur, but merely noting that their occurrence has no bearing on the adjudication of the Veteran's claim. 

Service treatment records are silent for any mental health symptoms, including in January 2003 when the Veteran affirmatively denied any history of nervous troubles, and was shown to be psychiatrically normal on examination prior to his second period of active duty.  While there are two records of reductions in rank during reserve service, once in February 1996 due to "inefficiency" and once in November 2005 due to "unsatisfactory performance," neither of these personnel actions are accompanied by any medical evidence suggesting a corresponding mental health problem.

Post-service medical evidence shows that in July 2006 the Veteran complained of increased stress relating to his job and living situation.  He had a history of "anger" and had been treated in the past for anxiety.  The private treatment report indicates that the Veteran "may have been [diagnosed with a] personality disorder, borderline antisocial," and the current assessment included anxiety, anger, and confirmation of a personality disorder.  Throughout the record are several diagnoses for personality disorders, though it is important to note that personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted; though service connection may be granted for an acquired psychiatric disorder incurred or aggravated in service and superimposed upon a preexisting personality disorder.

In May 2011, the Veteran was diagnosed with psychosis, not otherwise specified, and polysubstance dependence.  He had been admitted for hospital treatment for an "unclear chronic mental illness and polysubstance dependence," and a working diagnosis of "probable schizophrenia," with concern over the "need to rule out drug-induced psychosis."  At that time, the Veteran reported that he had never seen psychiatrists, therapists, or counselors, but had undergone residential substance abuse treatment in Arkansas sometime in the mid-1990s.  A mental status examination revealed that he was oriented, though had grimacing, jaw thrusting, increased psychomotor agitation, and poor eye contact.  It was determined that the Veteran's psychosis was "probably schizophrenia," and that the "likelihood of his current psychosis being related to drugs is somewhat slim."

An October 2011 mental health assessment found that the Veteran appeared healthy, but seemed very restless and anxious, and showed periodic grimacing.  The Veteran reported a history which was "internally consistent but was at variance with some of the history in the medical record."  Following a complete evaluation, it was determined that the Veteran had a polysubstance dependence and psychosis not otherwise specified, but possibly either a schizoaffective disorder or a methamphetamine associated psychosis.  One month later, in December 2011, the Veteran reported increased anxiety - having been taken off of Xanax - and that he was having thoughts of using methamphetamine.  His diagnoses were unchanged.

On VA examination in January 2013, the Veteran was diagnosed with bipolar disorder, which the examiner concluded was his only clinical - as opposed to personality - disorder.  In diagnosing the Veteran, the examiner relied on the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV), which effective August 4, 2014, has been replaced by the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 5th ed. (DSM-5) for VA diagnostic purposes.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Nonetheless, the DSM-IV was still a valid tool at the time of its use, and the Board finds diagnoses derived from its criteria to be probative.  The examiner noted that the Veteran had a history of polysubstance abuse for which he had been continuously in treatment, and that he was in "at least partial remission" at the time of the examination.  There were some signs of obsessive-compulsive behavior, but these were insufficient at the time to lead to any clinical diagnosis.

In reporting his medical history, the Veteran denied having any mental health problems or treatment before service, and denied any mental health treatment during service.  Rather, he confirmed that he first underwent mental health treatment in 2006 or 2007 "because [he] couldn't get into the civilian world."  He stated that in May 2011 he sought treatment at a psychiatric hospital in Cedar Rapids for anxiety and "not being able to make things work, and had some drug use at that time. . . . [F]rom there [he] went to a dual diagnosis drug and alcohol treatment center, and then came to [the] Omaha VA for treatment."  The Board notes that this history is essentially consistent with the available record, and is thus highly probative.  Mental status examination revealed that the Veteran was anxious and had "unusual jaw movements in talking," but was oriented in all spheres.  He described his mood as "stressed, anxious, [and] angry."  The Veteran indicated that he began using alcohol prior to military service, both alcohol and drugs during service, and after service, "just drugs."  He stated, however, that he had not used any alcohol or drugs for about a year and a half other than two uses of morphine within the last 30 days.

Mental health treatment notes in April and May 2014 suggested "possible PTSD issues (non-military)," after the Veteran identified "various troubling and potentially traumatic situations, including significant emotional and physical abuse . . . and various violent episodes related to drug use (e.g. seeing a person be shot in front of him and stabbing another person in the neck with a heated hanger)."  Given this new information, the Veteran was diagnosed with PTSD; amphetamine dependence; a mood disorder, not otherwise specified; cocaine dependence in partial remission; and opioid dependence.

In February 2014, the Veteran was transferred for treatment to a new mental health clinic, where he reported having been sober for the prior nine months.  It was noted that "[w]hile he carries a diagnosis of PTSD he denies any active symptoms [and] admits that he has not been taking several of the med[ications] on his medication list due to side effects."  Based on the use of the DSM-5, the Veteran was diagnosed with amphetamine dependence; a mood disorder, not otherwise specified; opioid dependence; PTSD; cocaine dependence in partial remission; and nicotine dependence.  

On VA examination in July 2014, the Veteran was reported to have no disease consistent with the DSM-5 diagnostic criteria, including PTSD.  However, he did have what was described as an "unspecified psychotic disorder" and a "panic disorder without agoraphobia."  The examiner, who was the same licensed clinical psychologist who had examined the Veteran in January 2013, noted that the Veteran had been under continuous Substance Use Disorder Program (SUDP) treatment under VA care since the prior examination.  He also took specific notice of the April 2014 clinical notation which diagnosed an unspecified psychotic disorder; panic disorder without agoraphobia; and multiple substance use disorders.  The Veteran again denied any mental health treatment prior to, or during, his military career, though this time he indicated that he did not initially seek treatment until 2010.

Mental status examination reflected that the Veteran was anxious and suffering from "what appeared to be Tardive Dyskinesia," an involuntary movement disorder.  He was open and cooperative, but did not smile during the examination, and was oriented in all spheres.  The Veteran described his mood as "anxious and angry."  When asked to identify in-service stressor events, the Veteran reported that while stationed at Fort Sill in 2003, "a buddy of [his] fell out of the back of a Humvee and was injured, getting his legs run over."  The Veteran also stated that he was stressed by being at Fort Sill for nine months, away from his family.  The telling of these events varies from his telling at other times, in particular during a latter - May 2015 - VA examination, the Veteran indicated that the soldier who fell from a Humvee had died.  As described in 2014, the examiner indicated that neither event met the criteria to support a diagnosis of PTSD.

Ongoing treatment and evaluations suggested variable diagnoses including anxiety disorder in September 2014; and schizoaffective disorder, bipolar disorder, unspecified anxiety disorder, panic disorder, and PTSD in October 2014.  During his October 2014 evaluation, he reported a history of psychotic symptoms dating back to 2010 after witnessing the shooting of a friend, at which time he thought that he too was going to be shot and described a feeling of terror.  Following the shooting, the Veteran indicated that he became progressively more paranoid and began having auditory command hallucinations.  

As the forgoing evidence confirms, the Veteran has had a complex mental health history which has included traumatic post-service events and includes a period of heavy substance abuse.  The Veteran has not expressly sought service connection for substance abuse, and substance abuse disorders may only be service-connected when acquired as secondary to, or as a symptom of, a service-connected disability.  38 C.F.R. § 3.310 (2014).  However, as discussed below, the Veteran is not service connected for a mental condition and thus service connection for substance abuse as secondary to a service-connected disability cannot be awarded.

With regard to the Veteran's many mental health disorders and diagnoses, the Board finds the May 2015 VA examination to be exceptionally probative.  During this examination, the same psychologist who twice had previously examined the Veteran did so for a third time.  Following very careful consideration, he concluded that the Veteran's mental health disorders included schizoaffective disorder and polysubstance use disorder, which was in remission.  Regarding inconsistent diagnoses for PTSD, the examiner stated that although the Veteran's claimed stressors themselves met the DSM-5 criteria as reported, the Veteran did not report "sufficient symptomology to meet remaining criteria for a full diagnosis of a PTSD."  It was during this examination that the Veteran first reported that his friend's fall from a Humvee during service resulted in death, and his first report of finding another soldier dead after "huffing Spam spray."

Having both examined the Veteran and reviewed his treatment history for a third time, the VA examiner concluded that it is less likely as not that the Veteran's only current mental health diagnosis - schizoaffective disorder - or any other psychiatric disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of treatment during basic training.  In reaching this conclusion, the examiner stated that there was nothing in any of the Veteran's SUDP treatment notes "to confirm any stressors or symptomology related to a diagnosis of PTSD."  To the extent that some past assessments had diagnosed possible PTSD, the examiner opined that his review of the totality of the Veteran's treatment record lead to the conclusion that "while there may be some basis for a stressor, the [V]eteran's condition does not [and] probably never met DSM-5 criteria for a full diagnosis of Posttraumatic Stress Disorder."  

The examiner went on to comment that "the primary problem that [the Veteran] has had over the years is substance abuse, primarily of Methamphetamine and Cocaine.  While he has been given various mental health diagnoses over time," the examiner found it illuminating that the Veteran's first mental health treatment occurred only after his discharge from military service and was due to problems associated with "chemical dependency."

The Board finds the examiner's conclusion extremely probative of the fact that the Veteran does not have now, nor has he had at any time during the period on appeal, an acquired psychiatric disorder related to service.  The examiner conducted a series of very thorough examinations, and provided well-reasoned analyses and conclusions.  Furthermore, that the examiner addressed apparent discrepancies in diagnoses in the record only adds to the probative value of his final conclusion.

While the Veteran is competent to report on those symptoms and events which are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), any assertion of his which purports to link an acquired psychiatric disorder to service or in-service events is well-beyond his competence and thus of little probative value in establishing entitlement to service connection.

Thus, the Board is left without competent evidence linking a current acquired psychiatric disorder to service.  Rather, the record reflects that the Veteran's only mental health disorders during the period on appeal were not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in April 2012 and October 2013.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  According to a June 2012 Formal Finding of Unavailability, it has been determined that some portion of the Veteran's service treatment records cannot be located.  The unavailability of records, however, does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).   The analysis above has been undertaken with this heightened duty in mind.  Regardless, the Veteran has never alleged - and in fact has denied - that he ever sought mental health treatment during service, so the absence of these records is not determinative.

The Board finds that VA has satisfied its duty to assist by acquiring service records to the extent they are available, as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in January 2013, July 2014, and May 2015 during which examiners conducted examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, in January 2015 the Board remanded the immediate issue for additional development, including retrieval of treatment records from VA facilities in the Omaha, Nebraska area, and the completion of a VA examination regarding the Veteran's mental health.  Since that time, additional treatment records from the Omaha VA Medical Center have been added to the record.  Also, in January 2015 the Veteran underwent a VA examination which was fully responsive to the Board's remand orders.  Therefore, the Board finds that the RO substantially complied with the all remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


